7 So.3d 646 (2009)
Atundo KANILI, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-6221.
District Court of Appeal of Florida, First District.
April 24, 2009.
Atundo Kanili, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Atundo Kanili is hereby afforded a belated appeal of the order denying motion for postconviction relief in case number 04-CF-026 in the Circuit Court for Okaloosa County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
KAHN, DAVIS, and CLARK, JJ., concur.